FAY, Circuit Judge,
concurring in part and dissenting in part.
I join in the result reached by the majority opinion and most of what is written. Most respectfully, I dissent from that portion of Section III which excludes the preparation and work done by Stancil in evaluating the effectiveness of counsel. Pierce and Stancil did confer, were working together and jointly represented the petitioner. To decide this case based solely upon the conduct of Pierce is simply wrong and contrary to the record. In my opinion, appellate courts are not free to sort through a record and select only those portions of it that seem to support a particular theory advanced by a litigant. It seems to me that such an approach establishes extremely unsound precedent. The majority concludes that the conduct of counsel does not undermine our confidence in the reliability of the guilt phase outcome and I agree.
I also agree with the majority that the conduct of both Pierce (even though Pierce absented himself concerning the sentencing phase of the trial) and Stancil fell below the standards of Strickland and affected the jury’s recommendation in the sentencing phase.
With deference, I dissent from Section IV of the majority opinion but such a disagreement is of no moment since we are ordering a new sentencing proceeding and the law has now been clarified concerning non-statutory mitigating factors and in*897structions in that regard under Florida law. See Hitchcock v. Dugger, — U.S. -, 107 S.Ct. 1821, 95 L.Ed.2d 347 (1987). I would affirm the finding of procedural default on this issue.
I join in Sections I, II, V, VI and VII and the result.